A LIMITED LIABILITY PARTNERSHIP TELEPHONE: +44 (0)20-7959-8900 FACSIMILE: +44 (0)20-7959-8950 WWW.SULLCROM.COM One New Fetter Lane London EC4A1AN, England FRANKFURT • PARIS LOS ANGELES • NEW YORK • PALO ALTO • WASHINGTON, D.C. BEIJING • HONG KONG • TOKYO MELBOURNE • SYDNEY September 28, 2010 Mr. H. Roger Schwall, Assistant Director, Division of Corporation Finance, Securities and Exchange Commission, treet, N.E., Stop7010, Washington, D.C.20549. Re: BP p.l.c. Dear Mr. Schwall, I refer to your comment letter dated September 24, 2010 to BP p.l.c. and my telephone call with Laura Nicholson today. The Company has requested an extension of the due date for responding to your letter and confirms that it intends to submit its responses to the Staff's comments by October 25, 2010. The Company appreciates your cooperation in extending the deadline for its response. Very truly yours, /s/ Kathryn A. Campbell Kathryn A. Campbell (Enclosure) cc: Dr. Byron E. Grote David Jackson (BP p.l.c.) Sullivan & Cromwell LLP is a registered limited liability partnership established under the laws of the State of New York. The personal liability of our partners is limited to the extent provided in such laws. Additional information is available upon request or at www.sullcrom.com. A list of the partners’ names and professional qualifications is available for inspection at our offices at One New Fetter Lane, London EC4A 1AN. All partners are either registered foreign lawyers in England and Wales or solicitors. Regulated by the Solicitors Regulation Authority.
